Exhibit 10.16
 

FIRST AMENDMENT
TO THE
INGERSOLL-RAND COMPANY
SUPPLEMENTAL EMPLOYEE SAVINGS PLAN


(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2003)



WHEREAS, Ingersoll-Rand Company (the "Company") maintains the amended and
restated Ingersoll-Rand Company Supplemental Employee Savings Plan (the
"Supplemental Savings Plan") to provide certain employees of the Company and
certain subsidiaries and affiliates of the Company with benefits that are
supplemental to benefits payable under the Ingersoll-Rand Company Employee
Savings Plan; and

WHEREAS, the Company reserved the right to amend the Supplemental Savings Plan
in accordance with Section 7.1 of the Supplemental Savings Plan; and

WHEREAS, the Company desires to amend the Supplemental Savings Plan;

NOW, THEREFORE, the Supplemental Savings Plan is hereby amended effective as of
May 29, 2003 as follows:

1.          Section 4.1 of the Supplemental Savings Plan is hereby amended in
its entirety to read as follows:

"4.1      Time of Distribution.

            (a)        With respect to terminations of employment by reason of
death, disability, retirement or
                         otherwise occurring on or after January 1, 2003 but
before May 29, 2003, the amounts
                         payable to an Employee from his Employee Account and/or
his Supplemental RAP Account
                         hereunder shall be payable in a lump sum on the
Employee's Payment Date.  Unless the
                         Employee is a "grandfathered" Employee as described
below, the Payment Date shall be as
                         soon as administratively practicable following the
Employee's termination of employment with
                         the Company.  However, an Employee who is a participant
in the Ingersoll-Rand Company
                         Elected Officers Supplemental Program or the
Ingersoll-Rand Company Key Management
                         Supplemental Program may file a deferral election under
the Deferral Plan at least one year in
                         advance of such termination of employment to defer the
payment of such lump sum under the
                         Deferral Plan.

            (b)        With respect to terminations of employment by reason of
death, disability, retirement or
                         otherwise occurring on or after January 1, 2003 but
before May 29, 2003, if the Employee is a
                         "grandfathered" Employee, the Payment Date shall be the
later of (a) the first business day of
                         the calendar year following the date of the Employee's
termination of employment with the
                         Company, or (b) the first business day of the sixth
calendar month following the date of the
                         Employee's termination of employment with the Company,
unless such "grandfathered"
                         Employee has a deferral election under the Deferral
Plan on file at least one year in advance of
                         the Employee's termination of employment with the
Company.  A "grandfathered" Employee is
                         an Employee who is a participant in the Ingersoll-Rand
Company Elected Officers
                         Supplemental Program or the Ingersoll-Rand Company Key
Management Supplemental
                         Program and who terminates employment with the Company
prior to May 29, 2003.

            (c)        With respect to terminations of employment by reason of
death, disability, retirement or
                         otherwise occurring on or after May 29, 2003, the
amounts payable to an Employee from his
                         Employee Account and/or his Supplemental RAP Account
hereunder shall be payable in a
                         lump sum on the Employee's Payment Date.  The Payment
Date for any Employee shall be the
                         later of (a) the first business day of the calendar
year following the date of the Employee's
                         termination of employment with the Company, or (b) the
first business day of the sixth calendar
                         month following the date of the Employee's termination
of employment with the Company,
                         unless such Employee is a participant in the
Ingersoll-Rand Company Elected Officers
                         Supplemental Program or the Ingersoll-Rand Company Key
Management Supplemental
                         Program and such Employee filed a deferral election
under the Deferral Plan at least one year
                         in advance of such termination of employment to defer
the payment of such lump sum under the
                         Deferral Plan.

            (d)        In the event a valid deferral election is made under the
Deferral Plan, the lump sum amount that
                         would have otherwise been payable under this
Supplemental Savings Plan shall be credited to
                         the Deferral Plan as soon as administratively
practicable following the Employee's termination
                         of employment with the Company.

            (e)        Any such payment not deferred under the Deferral Plan
shall be made to the Employee or to his
                        beneficiary(ies) under this Supplemental Savings Plan if
he is not then living.  The Employee's
                        beneficiary(ies) under this Supplemental Savings Plan
shall be the beneficiary(ies) under the
                        Qualified Savings Plan unless the Employee designates
another beneficiary(ies) in writing, and
                        such written designation has been received by the
Committee.  An Employee may change the
                        designated beneficiary(ies) under this Supplemental
Savings Plan at any time, by providing such
                        designation in writing to the Committee (as hereinafter
defined)."

2.           Section 4.3 of the Supplemental Savings Plan is hereby amended in
its entirety to read as follows:

"4.3        Form of Benefits.

            (a)        With respect to terminations of employment by reason of
death, disability, retirement or
                         otherwise occurring on or after January 1, 2003 but
before May 29, 2003, benefits payable
                         from an Employee's Employee Account (other than a
"grandfathered" Employee) shall be in the
                         form of a cash lump-sum equal to (i) the number of
Common Stock Units credited to such
                         Employee's Employee Account as of the Payment Date,
multiplied by (ii) the Fair Market
                         Value of a Unit on the Payment Date.

            (b)        With respect to terminations of employment by reason of
death, disability, retirement or
                         otherwise occurring on or after January 1, 2003 but
before May 29, 2003, benefits payable
                         from a "grandfathered" Employee's Employee Account
shall be in the form of a cash lump-sum
                         equal to (i) the number of Common Stock Units credited
to such "grandfathered" Employee's
                         Employee Account as of the date of such "grandfathered"
Employee's termination of
                         employment, multiplied by (ii) the Fair Market Value of
a Unit on the Valuation Date.  The
                         amount payable pursuant to this Section 4.3(b) shall
accrue interest based on the rate paid by
                         the money market investment option available under the
Qualified Savings Plan and that is
                         designated by the Committee as the money market
investment option that shall apply for
                         purposes of accruing interest under this Section
4.3(b).  Interest shall accrue until the
                         Employee's Payment Date.

            (c)        With respect to terminations of employment by reason of
death, disability, retirement or
                         otherwise occurring on or after May 29, 2003, benefits
payable from any Employee's
                         Employee Account shall be in the form of a cash
lump-sum equal to (i) the number of Common
                         Stock Units credited to such Employee's Employee
Account as of the date of such Employee's
                         termination of employment, multiplied by (ii) the Fair
Market Value of a Unit on the Valuation
                         Date.  The amount payable pursuant to this Section
4.3(c) shall accrue interest based on the
                         rate paid by the money market investment option
available under the Qualified Savings Plan
                         and that is designated by the Committee as the money
market investment option that shall apply
                         for purposes of accruing interest under this Section
4.3(c).  Interest shall accrue until the
                         Employee's Payment Date.

            (d)        Benefits payable from an Employee's Supplemental RAP
Account shall be in the form of a cash
                         lump-sum equal to the amounts credited to such
Employee's Supplemental RAP Account as of
                         the Employee's Payment Date."

3.            Except as provided herein, the Supplemental Savings Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative this 9th day of June, 2003.

                                                                   
INGERSOLL-RAND COMPANY
                                           
                                                                    By: /s/
Sharon Elliot                     
                                                                         Sharon
Elliot
                                                                         Senior
Vice President
                                                                         Human
Resources